Exhibit 10.1

THIRD AMENDED AND RESTATED
ALAMOSA HOLDINGS, INC.
EMPLOYEE STOCK PURCHASE PLAN

1.    Purpose.    The Alamosa Holdings, Inc. Employee Stock Purchase Plan was
established for the benefit of employees of Alamosa Holdings, Inc., a Delaware
corporation (the "Company"), and its Designated Subsidiaries. The Alamosa
Holdings, Inc. Employee Stock Purchase Plan was amended and restated effective
June 2, 2004 and again effective as of September 1, 2004 (the "Plan"). The Plan
is intended to provide the employees of an Employer with an opportunity to
purchase common shares, par value $0.01, of the Company (the "Shares"). It is
the intention of the Company that the Plan qualify as an "employee stock
purchase plan" within the meaning of Section 423 of the Internal Revenue Code of
1986, as amended (the "Code"), and the provisions of the Plan shall be construed
in a manner consistent with the requirements of such Section of the Code.

2.    Definitions.

i.    "Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Securities Exchange Act of 1934.

ii.    "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended.

iii.    "Board" shall mean the Board of Directors of the Company.

iv.    "Change in Capitalization" shall mean any increase, reduction, or change
or exchange of Shares for a different number or kind of shares or other
securities of the Company by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, share dividend, share split or reverse
share split, combination or exchange of shares, repurchase of Shares, change in
corporate structure or otherwise.

v.    "Change in Control" shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

[spacer.gif] [spacer.gif] (i)  any Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 25% or more of the combined
voting power of the Company's then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in clause (A) of paragraph (iii) below; or

[spacer.gif] [spacer.gif] (ii)  the following individuals cease for any reason
to constitute a majority of the number of directors then serving: individuals
who, on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or

[spacer.gif] [spacer.gif] (iii)  there is consummated a merger or consolidation
of the Company or any direct or indirect subsidiary of the Company with any
other corporation or other entity, other than (A) a merger or consolidation (1)
which results in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 60% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation and (2) after
which the individuals who


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the Company, the
entity surviving such merger or consolidation or, if the Company or the entity
surviving such merger is then a subsidiary, the ultimate parent thereof, or (B)
a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company or its Affiliates) representing 25% or more of the
combined voting power of the Company's then outstanding securities; or

[spacer.gif] [spacer.gif] (iv)  the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets, other than a sale or disposition by the Company of all
or substantially all of the Company 's assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.

Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

vi.    "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.

vii.    "Committee" shall mean the Compensation Committee or any other committee
of members of the Board appointed by the Board to administer the Plan and to
perform the functions set forth herein.

viii.    "Company" shall mean Alamosa Holdings, Inc., a corporation organized
under the laws of the State of Delaware, or any successor corporation.

ix.    "Compensation" shall mean any earnings reportable as W-2 wages for
Federal income tax withholding purposes and any elective contributions made by
the Participant's Employer on the Participant's behalf to the Alamosa PCS
Contributions Savings Plan (or any successor plan thereto). Effective for each
Offering Period commencing on and after September 1, 2004 ("Post September 04
Offering Periods"), Compensation shall have the meaning ascribed to such term in
the Alamosa PCS Contributions Savings Plan (or any successor plan thereto).

x.    "Continuous Status as an Employee" shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Employee's Employer, if such leave is for a
continuous period of not more than one year or re-employment upon the expiration
of such leave is guaranteed by contract or statute.

xi.    "Designated Subsidiaries" shall mean the subsidiaries of the Company
which have been designated by the Board from time to time in its sole discretion
as eligible to participate in the Plan, which may include corporations which
become subsidiaries of the Company after the adoption of the Plan.

xii.    "Employee" shall mean any person, including an officer, who as of an
Offering Date has been regularly employed on a full-time basis by the Company, a
wholly owned Subsidiary of the Company or a Designated Subsidiary of the Company
for at least six months; provided, however, that an Employee shall not include
any individual whose customary period of employment is for five months or less
in any calendar year.

xiii.    "Employer" shall mean, as to any particular Employee, the corporation
which employs such Employee, whether it is the Company, a wholly owned
Subsidiary of the Company or a Designated Subsidiary of the Company.

xiv.    "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.


--------------------------------------------------------------------------------


xv.    "Exercise Date" shall mean the last business day of each Purchase Period,
except as the Committee may otherwise provide.

xvi.    "Fair Market Value" per Share as of a particular date shall mean (i) the
closing sales price per Share on such date, as reported by the Composite
Transactions reporting system or if not so reported, as reported by the New York
Stock Exchange or (ii) in the event the Shares are not traded on such date, the
closing price per Share, as so reported in the immediately preceding date on
which trading occurred, or if not so reported, as reported by any national
securities exchange on which the Shares are listed.

xvii.    "Offering Date" shall mean the first Trading Day of each Offering
Period of the Plan. The Offering Date of an Offering Period is the grant date
for the options offered in such Offering Period.

xviii.    "Offering Period" shall mean a period as described in Section 4
hereof.

xix.    "Parent" shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of
granting an option, each of the corporations other than the Company owns shares
possessing 50% or more of the total combined voting power of all classes of
shares in one of the other corporations in such chain.

xx.    "Participant" shall mean an Employee who participates in the Plan.

xxi.    "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

xxii.    "Plan" shall mean the Alamosa Holdings, Inc. Employee Stock Purchase
Plan, as amended from time to time.

xxiii.    "Plan Year" shall mean the calendar year.

xxiv.    "Post September 04 Offering Periods" shall have the meaning set forth
in Section 2 ix. hereof.

xxv.    "Purchase Period" shall mean each approximately six-month period, within
an Offering Period, commencing on the Trading Day next following the last
previous Exercise Date in such Offering Period and ending with the next Exercise
Date in such Offering Period, except that the first Purchase Period of any
Offering Period shall commence on the first Trading Day of such Offering Period
and end with the next Exercise Date. The first Purchase Period of the first
Offering Period under the Plan shall commence on April 2, 2001 and shall end on
August 31, 2001. Effective for Offering Periods commencing on or after September
1, 2004, Purchase Periods shall mean the approximately six-month period within
the Offering Period that commences on the Trading Day next following the last
previous Exercise Date.

xxvi.    "Shares" shall mean shares of the common stock, par value $.01 per
share, of the Company.

xxvii.    "Subsidiary" shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
granting an option, each of the corporations other than the last corporation in
the unbroken chain owns shares possessing fifty percent (50%) or more of the
total combined voting power of all classes of shares in one of the other
corporations in such chain.

xxviii.    "Trading Day" shall mean a day on which national stock exchanges and
the NASDAQ system are open for trading.

xxix.    "Year of Service" shall mean each successive period of twelve
consecutive months (from an Employee's original employment date) during which
the Employee's hours of employment are 1,000 hours or more.

3.    Eligibility.

a.    Subject to the requirements of Section 3.b. hereof, any person who is an
Employee as of an Offering Date shall be eligible to participate in the Plan and
be granted an option for the Offering Period commencing on such Offering Date.


--------------------------------------------------------------------------------


b.    Notwithstanding any provisions of the Plan to the contrary, no Employee
shall be granted an option under the Plan if, immediately after the grant, (i)
such Employee (or any other person whose shares would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own shares and/or hold
outstanding options to purchase shares possessing five percent (5%) or more of
the total combined voting power or value of all classes of shares of the Company
or of any Subsidiary or Parent of the Company, or (ii) such Employee's right to
purchase shares under all employee stock purchase plans (as described in Section
423 of the Code) of the Company and any Subsidiary or Parent of the Company
would accrue at a rate which exceeds twenty-five thousand dollars ($25,000) of
Fair Market Value of such shares (determined at the time such option is granted)
for any calendar year in which such option would be outstanding at any time. Any
amounts received from an Employee which cannot be used to purchase Shares as a
result of this limitation will be returned as soon as possible to the Employee
without interest.

4.    Offering Periods.    The Plan shall be implemented by a series of
consecutive, overlapping Offering Periods. The first such Offering Period shall
commence on the first Trading Day on or following April 1, 2001 and end on the
last Trading Day on or before February 28, 2003. Unless otherwise determined by
the Committee, each subsequent Offering Period shall have a duration of two
years, commencing on the first Trading Day on or after March 1 and September 1
of each year. The Plan shall continue until terminated in accordance with
Section 19 hereof. Subject to Section 19 hereof, the Committee shall have the
power to change the duration and/or the frequency of Offering Periods and/or
Purchase Periods with respect to future offerings and shall use its best efforts
to notify Employees of any such change at least 15 days prior to the scheduled
beginning of the first Offering Period to be affected. In no event shall any
option granted hereunder be exercisable more than 27 months from its date of
grant. Effective for Post September 04 Offering Periods, the Plan shall be
implemented by consecutive six month Offering Periods commencing on the first
Trading Day on or after September 1 and March 1 of each year.

With respect to Offering Periods that are not Post September 04 Offering
Periods, to the extent permitted by any applicable laws, regulations, or stock
exchange or national or international quotation system rules, if the Fair Market
Value of the Shares on any Exercise Date in an Offering Period is lower than the
Fair Market Value of the Shares on the Offering Date of such Offering Period,
then all Participants in such Offering Period shall be automatically withdrawn
from such Offering Period immediately after the exercise of their option on such
Exercise Date and automatically re-enrolled in the immediately following
Offering Period as of the first day thereof.

5.    Grant of Option; Participation; Price.

a.    On each Offering Date the Company shall commence an offering by granting
each eligible Employee an option to purchase Shares, subject to the limitations
set forth in Sections 3.b., 7, and 11 hereof. Each option so granted shall be
exercisable for the number of Shares described in Section 8 hereof and shall be
exercisable only on the Exercise Date.

b.    Each eligible Employee may elect to become a Participant in the Plan with
respect to an Offering Period by filing a subscription agreement with his or her
Employer authorizing payroll deductions in accordance with Section 6 hereof and
filing it with the Company or the Employer in accordance with the form's
instructions at least ten business days prior to the applicable Offering Date,
unless a later time for filing the subscription agreement is set by the
Committee for all Employees with respect to a given offering. Such authorization
will remain in effect for subsequent Offering Periods, until modified or
terminated by the Participant by giving written notice to his or her Employer
prior to the next occurring Exercise Date. Additionally, a Participant may
participate to a greater extent by authorizing reinvestment of dividends on the
Shares held in his or her account (by giving written notice to the Company).

c.    The option price per Share subject to an offering shall be 85% of the Fair
Market Value of a Share on (i) the Offering Date or (ii) the Exercise Date,
whichever is lower.

6.    Payroll Deductions.

a.    Subject to Section 5.b. hereof, a Participant may, in accordance with
rules and procedures adopted by the Committee, authorize a payroll deduction of
any whole percentage from one percent to ten percent of such Participant's
Compensation each pay period (the permissible range within such percentages to
be determined by the Committee from time to time). A Participant may increase or


--------------------------------------------------------------------------------


decrease such payroll deduction (including a cessation of payroll deductions) at
any time but not more frequently than once each Purchase Period, by filing a new
authorization form with his or her Employer. All payroll deductions made by a
Participant shall be credited to such Participant's account under the Plan.

b.    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3.b. hereof, a Participant's payroll
deductions may be decreased to 0% at any time during a Purchase Period. Payroll
deductions shall automatically recommence at the rate provided in such
Participant's subscription agreement (prior to the reduction) at the start of
the first Purchase Period commencing in the following calendar year.

c.    A Participant may withdraw from the Plan as provided in Section 9, which
will terminate his or her payroll deductions for the Purchase Period in which
such withdrawal occurs. A Participant may increase or decrease the rate (0-10%)
of his or her payroll deductions during an Offering Period by completing and
filing with the Employer a new subscription agreement authorizing a change in
the payroll deduction rate. The Committee may, in its discretion, prevent or
limit the number of rate changes by a Participant during an Offering Period. A
change in rate shall be effective as of the next payroll period following the
date of filing of the new subscription agreement. If a Participant's payroll
deduction rate at the end of the Offering Period is 0%, such Participant shall
be required to increase the payroll deduction rate to participate in any
subsequent Offering Period.

7.    Exercise of Option.

a.    Unless a Participant withdraws from the Plan as provided in Section 9
hereof, or unless the Committee otherwise provides, such Participant's election
to purchase Shares shall be exercised automatically on the Exercise Date, and
the maximum number of Shares (excluding any fractional Share) subject to such
option will be purchased for such Participant at the applicable option price
with (i) the accumulated payroll deductions and (ii) cash dividends paid on
Shares which have been credited to the Participant's account under the Plan
pursuant to Section 10 hereof. Notwithstanding the foregoing, for Post September
04 Offering Periods, the maximum number of shares that a Participant may
exercise an option for shall be 1,500 Shares.

b.    Any cash balance remaining in a Participant's account after an Exercise
Date will be carried forward to the Participant's account for the purchase of
Shares on the next Exercise Date if the Participant has elected to continue to
participate in the Plan. Otherwise the Participant will receive a cash payment
equal to the cash balance of his or her account.

c.    The Shares purchased upon exercise of an option hereunder shall be
credited to the Participant's account under the Plan as of the Exercise Date and
shall be deemed to be transferred to the Participant on such date (except that
no Shares purchased during the first Offering Period hereunder shall be credited
to the Participant's account until payment of the aggregate option price has
been completed within the Offering Period). Except as otherwise provided herein,
the Participant shall have all rights of a shareholder with respect to such
Shares upon their being credited to the Participant's account.

8.    Delivery of Shares.

a.    As promptly as practicable after receipt by the Company of a written
request for withdrawal of Shares from any Participant, the Company shall arrange
the delivery to such Participant of a share certificate representing the Shares
in the Participant's account which the Participant requests to withdraw. Subject
to Section 8.b. hereof, withdrawals may be made no more frequently than once
each Offering Period. Shares received upon share dividends or share splits shall
be treated as having been purchased on the Exercise Date of the Shares to which
they relate.

b.    Notwithstanding anything in Section 8.a. hereof to the contrary, Shares
may be withdrawn by a Participant more than once during an Offering Period under
the following circumstances: (i) within 60 days following a Change in Control of
the Company or (ii) upon the approval of the Committee, in its sole discretion.

9.    Withdrawal; Termination of Employment.

a.    A Participant may withdraw at any time all, but not less than all, cash
amounts in his or her account under the Plan that have not been used to purchase
Shares (including, without limitation, the


--------------------------------------------------------------------------------


payroll deductions and cash dividends credited to such Participant's account) by
giving written notice to the Company prior to the next occurring Exercise Date.
All such payroll deductions and cash dividends credited to such Participant's
account shall be paid to such Participant promptly after receipt of such
Participant's notice of withdrawal and such Participant's option for the
Offering Period in which the withdrawal occurs shall be automatically
terminated. No further payroll deductions for the purchase of Shares will be
made for such Participant during such Offering Period, and any additional cash
dividends during the Offering Period shall be distributed to the Participant.

b.    Upon termination of a Participant's Continuous Status as an Employee
during the Offering Period for any reason, including voluntary termination,
retirement or death, the payroll deductions and cash dividends credited to such
Participant's account that have not been used to purchase Shares (and, as to the
first Offering Period, any such amounts credited to the account for partial
payment for Shares as to which payment has not been completed) shall be returned
(and any future cash dividends shall be distributed) to such Participant or, in
the case of such Participant's death, to the person or persons entitled thereto
under Section 13 hereof, and such Participant's option will be automatically
terminated.

c.    A Participant's withdrawal from an Offering Period will not have any
effect upon such Participant's eligibility to participate in a succeeding
Offering Period or in any similar plan which may hereafter be adopted by the
Company.

10.    Dividends and Interest.

a.    Cash dividends paid on Shares held in a Participant's account shall be
credited to such Participant's account and used in addition to payroll
deductions to purchase Shares on the Exercise Date. Dividends paid in Shares or
share splits of the Shares shall be credited to the accounts of Participants.
Dividends paid in property other than cash or Shares shall be distributed to
Participants as soon as practicable.

b.    No interest shall accrue on or be payable with respect to any cash amount
credited to a Participant under the Plan.

11.    Shares.

a.    Subject to adjustment as provided in Section 17 hereof, the maximum number
of Shares which shall be reserved for sale under the Plan shall be 3,900,000
Shares, plus an annual increase to be added on the first day of the Company's
fiscal year beginning in 2006 equal to the lesser of (i) 400,000 Shares or (ii)
such lesser amount determined by the Committee (for years prior to 2006, the
amount was 200,000 Shares). Such Shares shall be either authorized and unissued
Shares or Shares which have been reacquired by the Company. If the total number
of Shares which would otherwise be subject to options granted pursuant to
Section 5.a. hereof on an Offering Date exceeds the number of Shares then
available under the Plan (after deduction of all Shares for which options have
been exercised or are then outstanding), the Committee shall make a pro rata
allocation of the Shares remaining available for option grant in as uniform a
manner as shall be practicable and as it shall determine to be equitable. In
such event, the Committee shall give written notice to each Participant of such
reduction of the number of option Shares affected thereby and shall similarly
reduce the rate of payroll deductions, if necessary.

b.    Shares to be delivered to a Participant under the Plan will be registered
in the name of the Participant or, at the election of the Participant, in the
name of the Participant and another person as joint tenants with rights of
survivorship.

12.    Administration.    The Plan shall be administered by the Committee, and
the Committee may select administrator(s) to whom its duties and
responsibilities hereunder may be delegated. The Committee shall have full power
and authority, subject to the provisions of the Plan, to promulgate such rules
and regulations as it deems necessary for the proper administration of the Plan,
to interpret the provisions and supervise the administration of the Plan, and to
take all action in connection therewith or in relation thereto as it deems
necessary or advisable. Any decision reduced to writing and signed by a majority
of the members of the Committee shall be fully effective as if it had been made
at a meeting duly held. Except as otherwise provided by the Committee, each
Employer shall be charged with all expenses incurred in the administration of
the Plan with respect to such Employer's Employees. No member of the


--------------------------------------------------------------------------------


Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan, and all members of
the Committee shall be fully indemnified by the Company with respect to any such
action, determination or interpretation. All decisions, determinations and
interpretations of the Committee shall be final and binding on all persons,
including the Company, the Participant (or any person claiming any rights under
the Plan from or through any Participant) and any shareholder.

13.    Designation of Beneficiary.

a.    A Participant may file with the Company, on forms supplied by the Company,
a written designation of a beneficiary who is to receive any Shares and cash
remaining in such Participant's account under the Plan in the event of the
Participant's death.

b.    Such designation of beneficiary may be changed by the Participant at any
time by written notice to the Company, on forms supplied by the Company. In the
event of the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such Participant's death,
the Company shall deliver such Shares and/or cash to the executor or
administrator of the estate of the Participant or, if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such Shares and/or cash to the spouse or to any
one or more dependents or relatives of the Participant in accordance with the
applicable laws of descent and distribution, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

14.    Transferability.    Neither payroll deductions, dividends or dividend
reinvestments credited to a Participant's account nor any rights with regard to
the exercise of an option or to receive Shares under the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way by the Participant
(other than by will, the laws of descent and distribution or as provided in
Section 13 hereof). Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Section 9 hereof.

15.    Use of Funds.    All payroll deductions, dividends and reinvested
dividends received or held by the Company under the Plan may be used by the
Company for any corporate purpose, and the Company shall not be obligated to
segregate such funds.

16.    Reports.    Individual accounts will be maintained for each Participant
in the Plan. Statements of account will be given to Participants as soon as
practicable following each Offering Period, which statements will set forth the
amounts of payroll deductions, dividends and dividend reinvestments, the per
Share purchase price, the number of Shares purchased, the aggregate Shares in
the Participant's account and the remaining cash balance, if any.

17.    Effect of Certain Changes.    In the event of a Change in Capitalization
or the distribution of an extraordinary dividend, the Committee shall
conclusively determine the appropriate equitable adjustments, if any, to be made
under the Plan, including without limitation adjustments to the number of Shares
which have been authorized for issuance under the Plan but have not yet been
placed under option, as well as the price per Share covered by each option under
the Plan which has not yet been exercised. In the event of a Change in Control
of the Company, Offering Periods shall terminate unless otherwise provided by
the Committee.

18.    Term of Plan.    Subject to the Board's right to discontinue the Plan
(and thereby end its Term) pursuant to Section 19 hereof, the Term of the Plan
(and its last Offering Period) shall end on the tenth anniversary of the
commencement of the first Offering Period. Upon any discontinuance of the Plan,
unless the Committee shall determine otherwise, any assets remaining in the
Participants' accounts under the Plan shall be delivered to the respective
Participant (or the Participant's legal representative) as soon as practicable.

19.    Amendment to and Discontinuance of Plan.    The Board may at any time
amend, suspend or discontinue the Plan. Except as provided in Section 17 hereof,
no such suspension or discontinuance may adversely affect options previously
granted and no amendment may make any change in any option theretofore granted
which adversely affects the rights of any Participant which accrued prior to the
date


--------------------------------------------------------------------------------


of effectiveness of such amendment without the consent of such Participant. No
amendment shall be effective unless it receives the requisite approval of the
shareholders of the Company if such shareholder approval of such amendment is
required to comply with Rule 16b-3 under the Exchange Act or Section 423 of the
Code or to comply with any other applicable law, regulation or stock exchange or
national or international quotation system rule.

20.    Notices.    All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

21.    Regulations and Other Approvals; Governing Law.

a.    This Plan and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Delaware
without giving effect to the choice of law principles thereof, except to the
extent that such law is preempted by federal law.

b.    The obligation of the Company to sell or deliver Shares with respect to
options granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

c.    To the extent applicable hereto, the Plan is intended to comply with Rule
16b-3 under the Exchange Act, and the Committee shall interpret and administer
the provisions of the Plan in a manner consistent therewith. Any provisions
inconsistent with such Rule shall be inoperative and shall not affect the
validity of the Plan.

22.    Withholding of Taxes.    If the Participant makes a disposition, within
the meaning of Section 424(c) of the Code and regulations promulgated
thereunder, of any Share or Shares issued to such Participant pursuant to such
Participant's exercise of an option, and such disposition occurs within the
two-year period commencing on the day after the Offering Date or within the
one-year period commencing on the day after the Exercise Date, such Participant
shall, within ten (10) days of such disposition, notify the Company thereof and
thereafter immediately deliver to the Company any amount of Federal, state or
local income taxes and other amounts which the Company informs the Participant
the Company is required to withhold.

23.    Effective Date.    The Plan shall be effective as of April 1, 2001,
subject to the approval of the Plan by the shareholders of the Company within 12
months before or after the date the Plan is adopted.


--------------------------------------------------------------------------------
